Action to recover damages for breach of an oral contract of employment because of an alleged wrongful discharge. Respondent rendered services to defendant Coronado Handbag and Novelties Corporation under a written contract and subsequently under an oral contract which, on respondent’s evidence, bound both the defendant corporation and the appellant, Companion Bags, Inc., to pay his salary and expenses. The oral contract was made by respondent with an individual who is president of both corporations. The action was severed as to the defendant corporation and the jury rendered a verdict in favor of respondent against the appellant corporation. The appeal is from the judgment entered thereon. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.